Citation Nr: 0427975	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-02 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating greater than 30 percent 
for service-connected psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from November 1962 
until June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which continued the assignment of a 30 
percent disability evaluation for service-connected 
psoriasis.

The appellant did not request a hearing in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to an 
increased rating greater than 30 percent for service-
connected psoriasis.  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  The Board initially notes that 
the appellant's VA medical records dated in April 2003 
indicate the possible existence of relevant and previously 
unobtained dermatological consult records.  As such, this 
case is remanded for purposes of obtaining any VA medical 
records developed since April 2003, to include, but not 
limited to, dermatological consult records.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded a VA 
examination in July 2002 with respect to the issue currently 
on appeal.  The Board notes, however, the July 2002 VA 
examiner did not fully address both the old and the new 
rating criteria for evaluating skin disorders.  See 67 Fed. 
Reg. 49,596 (July 31, 2002); see also corrections at 
67 Fed. Reg. 58,448 (September 16, 2002).  Furthermore, the 
appellant's private medical records dated in October 2002, 
December 2002, and April 2003 indicate a possible worsening 
of his current psoriasis than was previously indicated by the 
July 2002 VA examiner.  As such, the appellant should be 
afforded a VA dermatological reexamination for purposes of 
ascertaining the current severity of his psoriasis.



Accordingly this case is REMANDED for the following:

1.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession as well as the 
source(s) of any other relevant and 
previously unobtained medical evidence.

2.  The RO should attempt to obtain the 
appellant's most recent VA medical records, 
to include any dermatological consult records 
referenced in the appellant's April 2003 VA 
medical records.  All efforts to obtain these 
records should be fully documented, and the 
facility must provide a negative response if 
records are not available.

3.  Upon completion of the above, the 
appellant should be scheduled for a VA 
dermatological reexamination by a physician 
with the appropriate expertise in diagnosing 
and evaluating skin disabilities.  The 
examiner should thoroughly review the claims 
folder in conjunction with evaluating the 
appellant.  The examiner should specifically 
address the following:

a) What is the current severity of the 
appellant's psoriasis?  The examiner 
must provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the appellant's 
service-connected psoriasis.  In 
addition, the examiner must also address 
the presence or absence of the specific 
criteria set forth in VA's rating 
schedule for evaluating skin 
disabilities, to include, but not 
limited to, the size and location of any 
exfoliation, exudation, itching, 
lesions, disfigurement, ulceration, 
crusting, and systemic or nervous 
manifestations.

b) With respect to the amended criteria 
for evaluating skin disabilities, the 
examiner should specifically comment 
upon the percentage of the entire body 
affected by the appellant's psoriasis, 
the percentage of exposed areas affected 
by the appellant's psoriasis, as well as 
the need for and frequency of any 
therapy during the past twelve month 
period.

All appropriate testing in this regard should 
be accomplished, to include photographs of 
the areas affected by the appellant's 
psoriasis.  A complete rationale for any 
opinion expressed must be provided.  If the 
examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

4.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

5.  The appellant's claim of entitlement to 
an increased rating greater than 30 percent 
for service-connected psoriasis should then 
be reconsidered.  If the benefits sought on 
appeal remain denied, then the appellant and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
as well as any amendments to such law and 
regulations.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




